DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's Response to Restriction Requirement, received 4-9-2021, is acknowledged.  Claims 1, 5, 9, and 13 have been amended.
	Applicant elects, with traverse, Invention I, claims 1-8, drawn to methods of immunization using isolated DNA.
The traversal is on the ground(s) that the claims of Invention II have been amended to be dependent from and to include the limitations of Invention I claims, thus should be examined with the claims of Invention I.  
This is found persuasive and thus, the elected Invention is drawn to claims 1-16.
Claims 1-24 are pending.  Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-16 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001, the priority statement should be updated to show that application 15/826,080 is now abandoned.
Paragraph 0155, (.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for mutant M. paratuberculosis, does not reasonably provide enablement for treating or preventing Johne's disease by administration of a composition comprising a nucleotide sequence selected from the group comprising gcpE (SEQ ID NO:7), pstA (SEQ ID NO: 8), kdpC (SEQ ID NO: 9), papA2 (SEQ ID NO: 10), imp A (SEQ ID NO: 11), umaAl (SEQ ID NO: 12), fabG2_2 (SEQ ID NO: 13), aceAB (SEQ ID NO: 14), mbtH2 (SEQ ID NO: 15), IpqP (SEQ ID NO: 16), map0834c (SEQ ID NO: 17), cspB (SEQ ID NO: 18), lipN (SEQ ID NO: 19), or map 1634 (SEQ ID NO:20) genes of M. paratuberculosis or MAP-1 (SEQ ID NO:21), MAP-2 (SEQ ID NO:22), MAP-3 (SEQ ID NO:23), MAP-4 (SEQ ID NO:24), MAP-5 (SEQ ID NO:25), MAP-6 (SEQ ID NO:26), MAP-7 (SEQ ID NO:27), MAP-8 (SEQ ID NO:28), MAP-9 (SEQ ID NO:29), MAP-10 (SEQ ID NO:30), MAP-11 (SEQ ID NO:31), MAP-12 (SEQ ID NO:32), MAP-13 (SEQ ID NO:33), MAP-14 (SEQ ID NO:34), MAP-15 (SEQ ID NO:35), MAP-16 (SEQ ID NO:36), MAP-17 (SEQ ID NO:37), or MAP-18 (SEQ ID NO:38) genomic islands of M, paratuberculosis 
	or their homologs, wherein the homolog has 90% sequence identity to the selected gene or genomic island; and a pharmaceutically acceptable carrier. 
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
	The nature of the invention – methods of treating or preventing Johne's disease by administering to a mammal a vaccine compositions comprising subunits of M. paratuberculosis, genes  or genomic islands.
	The state of the prior art indicates that while vaccines utilizing the whole bacterium M. paratuberculosis meets with some success, the use of treating or preventing Johne's disease by administering subunit vaccines is not supported (see U.S. Pat. No. 5,830,475).
	Therefore, there is a lack of predictability in the art concerning treating or preventing Johne's disease by administering the particular subunit vaccines being claimed.
	The amount of direction/guidance present in the instant specification is insufficient for the scope of the instant claims, i.e., treating or preventing Johne's disease by administering the particular subunit vaccines being claimed. The only examples in the specification are drawn to identification and characterization in vitro of the genes and their products. There are no examples of any methods of treating or preventing Johne's disease by administering the particular subunit vaccines being claimed in the specification.
	
Thus, the quantity of experimentation necessary for support of the instant claims constitutes merely an invitation to experiment without a reasonable expectation of success.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 14, 2021